Baldwin, J. delivered the opinion of the Court—
Field, J. and Terry, C. J. concurring.
Bill filed to subject the proceeds of certain goods to the plaintiff’s claim, he being an attaching and judgment creditor of defendants, Sandrie & Lange. One Montader, had procured attachment on a largo debt claimed to be due from these last defendants. The bill charges that this debt was simulated 3 the referee and the Court below find that it was. There was a good deal of conflicting proof on the trial. The counsel for the representatives of this claim have made a very plausible and forcible argument, impeaching the propriety of the finding that the claim of Montader was fraudulent. But it is not our habit to *441review the evidence on questions of fact, and especially in cases of fraud, where the result depends upon various considerations, of greater or less force, to be found in the conduct, dealings, and relations, of the parties, and various circumstances, tending, with more or less directness, to prove or repel the ascription of fraud.
It is claimed by the plaintiff that the attachments of Sheldon & Co. and Bragg, Rollinson & Co. are fraudulent as against the plaintiff’s attachment. The main ground of this charge is that these attachments issued upon accounts for goods which were due on the 4th of December, when the attachments issued two days before. The examination which we have given the authorities convinces us that an attachment is, at least, prima facie, void as against another attachment, when the first is issued before the maturity of the debt. The authorities collected in Drake on Attachment, 775, et seq. sustain the doctrine laid down by the author. The cases of Pierce v. Jackson, (6 Mass. 244); Smith v. Gettinger, (3 Kelly, 145); and Walker v. Roberts, (4 Richardson, 591,) especially, are in point; though the force oí the last case is somewhat impaired by the fact that, in South Carolina, a judgment in attachment has only the effect of liquidating the debt and establishing the demand. The ground upon which the decision is placed is the fraud; or, as Chief Justice Parsons says, in the Massachusetts case: “ The attempt is against law, and a fraud on the other creditors, for whom some remedy ought to be provided. If, therefore, the plaintiff, when he caused the attachment to be made on his writ, had no cause of action, he cannot claim the benefit of his attachment against a creditor having a good cause of action.” Felton v. Wadsworth, (7 Cushing,) is still more emphatic. In that case the previous decisions of the Supreme Court of Massachusetts are reviewed. The Court say: “ The actual fraud is the essential element in the case,” and proceeding further, hold this language: “ The case of Pierce v. Partridge, is expressly put upon the same principle as that upon which Fairfield v. Baldwin was decided. It appears, therefore, that it was not the intention of the Court to adopt any principle in Pierce v. Partridge, different from that involved in Fairfield v. Baldwin. Mor does it appear that in Pierce v. Partridge the Court intended to extend the principle of the *442case of Fairfield v. Baldwin; but, on the contrary, the case of Fierce v. Fart ridge is expressly declared to be within the principle of the case of Fairfield v. Baldwin. Both these cases, therefore, wipe decided on the ground of fraud, and it is difficult to see on what other ground a party could be deprived of a just debt. The judgments in favor of the plaintiffs were declared invalid because they were fraudulent, and were made the means of defrauding others."
In the case of Cushing, the party took judgment on his attachment for too much. The Attorney did this by mistake. Within thirty days after the issuing of the execution he wont to the defendant and offered to correct the error. It was held that this mistake did not avoid the debt or writ.
2 Kern an, 215, recognizes the same doctrine.
The case of Taaffe v. Josephson, (7 Cal. 355,) is directly opposed to the case in 7 Cushing, and, we think, to reason and the great weight of authority. The arbitrary presumptions which the Court draw from the facts in the case seem to usnmauthorized, when applied to the question of fraud in fact. According to that case, if a man should happen to take a judgment for ten dollars too much on a claim for ten thousand dollars, it would be a conclusive proof of fraud and avoid the judgment.
If these claims, therefore, stood on this fact alone, unexplained, there would be no doubt that the plaintiffs could hold these attachments to be mere fraudulent obstructions to his right. But the referee finds, and so the proof seems to be, that there was fraud on the part of these debtor defendants in contracting these debts; that the defendants were insolvent, and bought the goods without any intention of paying for them ; and many facts are offered to show this. It may be true, as argued by Respondent’s counsel, that this fact gave the plaintiff's in those suits no legal cause of action until the maturity of the debt as fixed by the contract j that is, that no suit could be brought for the goods as on a contract of sale, except according to the terms of the contract. Many respectable authorities hold the contrary, though, probably, the weight of authority, and, certainly, a very strong technical reason, favors the proposition as the learned counsel states it. But there can be no doubt that, in morals and conscience, this money was due from the defendants to these plain*443tiffs in attachment; there is neither showing nor presumption that the goods were not of the value for which they sold. There is some proof in the record, too, that these goods bad been sold by the defendants, and the money received, though this is not so found by the referee. But that this debt, represented by the attachments and judgments, was equitably due at the time of the suing out of the attachment, we think clear. It may be true that if the defendants had chosen to plead a technical rule of law, the action in its present form might have been defeated. But we do not see what obligation rested on the defendants to make this plea, or how, if they did not choose to do so, third persons can complain. There was no fraud in the plaintiffs trying to recover the money for goods of which they have been defrauded. Mor was there fraud in defendants suffering judgment to go when they justly owed the money. If they had confessed judgment for this money, wo suppose no man could have imputed fraud to them in the confession, unless it be held that it is fraudulent to pay a creditor whom the debtor has deceived and defrauded, the value of the property of which he has cheated him.
The objection of the plaintiffs here, then, would seem to bo directed to the form of the action of these plaintiffs against the common debtors, rather than against the substance of their act. But, as we said before, the only valid cause of complaint of these plaintiffs against the attachment assailed is for the fraud, which may, to he sure, be shown prima facie to exist, when the note is prematurely sued on, but which, we apprehend, would be rebutted when it was shown that the debt was really presentty due, injustice and equity. We think it would be holding the rule with great rigor to decide that in such a case as this, where many of the most respectable authoi'itios hold the suit properly brought, even according to the strictest rules, and when, in fact, this sum was due, at the time of the attachments, in conscience, and oven, perhaps, at law—though recoverable in a different way, the plaintiffs below should lose their debts, because they have mistaken the particular form of remedy which they should have adopted. Having obtained a lien for a just debt, a Court of Equity, when they have been summoned before it, when there is no proof of actual fraud, would, according to its known liberal course of procedure, permit them to hold it. The plaintiffs here
*4441 13 4441 ]dll8 173] asking equity must do it, and it is only upon the ground of actual fraud that chancery usually holds void the contracts or liens of creditors in favor of junior creditors or purchasers.
It is contended that the plaintiffs here, Ity virtue of their superior diligence, have gained priority over the claims of these Appellants. But, we think, the rule cannot be invoked in this case. These are not, strictly, equitable assets, discovered by these plaintiffs, and only to be reached in equity. The Appellants had a lien, by virtue of their levies, subordinate only to other prior liens. It was in the nature of a legal estate, vested in the Sheriff for their benefit. But a short time elapsed after their levy before the filing of this bill. They were not asked to go in with the plaintiffs to set aside this fraudulent attachment of Montador. They had shown nothing like abandonment of their right to subject these goods in priority to the plaintiffs. The plaintiffs have brought them into Court as parties to„tbis proceeding. The effect of the bill is to marshal these assets and distribute them according to the rights of the several parties before the Court. The necessary parties and the necessary pleadings were made. We do not see why a final decree could not be rendered in equity, which delights in closing litigation, and abhors multiplicity of actions—settling all the rights and equities of the parties. The plaintiffs’ reasonable costs, disbursements, and counsel fees, should be first deducted from the fund recovered, and the balance distributed as we have indicated.
The judgment will be reversed and remanded for a decree according to the principles of this opinion.
Ordered accordingly.